Spring, J.:
The action is commenced by the State Board of Pharmacy to recover three penalties of twenty-five dollars each for alleged violations of section 196 of the Public Health Law (Laws of 1893, chap. 661, as amd. by Laws of 1900, chap. 667).
The complaint contains an introductory statement showing plaintiffs’ authority to maintain the action and alleges that the plaintiffs constitute the State Board of Pharmacy and have been *501duly authorized by said board to bring this action. It then contains three causes of action setting forth in numbered paragraphs the essential facts and those which are necessary to the maintenance of the other two causes of action, for the violations charged are the same in all three except that they relate to different years.
The facts common to each cause of action are not realleged specifically in the second and third causes of action, but only by reference to the paragraphs containing these averments.
The demurrer to the answer was overruled on the ground that the complaint is defective in substance. We cannot concur in this view.
The preliminary allegations setting forth the capacity of the plaintiff to sue should not be repeated in each cause of action. It is an introductory statement showing the plaintiff’s legal capacity to maintain the action. The complaint then proceeds to set forth the causes of action in favor of this plaintiff and against the defendant. The introductory statement is a matter of inducement and common to each cause of action and its connection therewith is apparent from the position it occupies in the pleading. In effect the complaint in the way of premises alleges that the plaintiff, whose official status is then described and is also contained in the title of the action, has the causes of action subsequently recited against the defendant. This is a “ clear, precise and unequivocal” method of pleading and is not cumbersome or tautological. (See Code Civ. Proc. § 481, subd. 2, as amd. by Laws of 1904, chap. 500.) The defendant upon reading the complaint would not have any doubt as to the character of the plaintiff or that it claims to recover three penalties from him. In an action by one corporation against another the careful pleader sets out in the complaint in the form of distinct preliminary averments the incorporation of the parties and then proceeds with the claims of the plaintiff. The antecedent allegations once for all settle the status of the parties so far as that pleading is concerned. The rule is thus stated in Pomeroy on Code Remedies (4th ed. § 592): “ It should be observed also, that in the case of answers containing several defences, as well as of complaints containing several causes of action, certain allegations may be introductory, not forming a portion of either defence in particular, but belonging alike to all, so that they should be once made at *502the commencement of the answer, before any one of the separate defences is stated.” (See, also, 1 Abbott Tr. Brief Pl. [2d ed.] 36; Ronnie v. Ryder, 28 N. Y. St. Repr. 141.)
The case of Wallace v. Jones (68 App. Div. 191) is cited in hostility to this position. That was an action by a taxpayer against three supervisors and the treasurer of the county of Nassau. The complaint contained six preliminary paragraphs describing the official status of the several defendants. Five causes of action followed the separate paragraphs not reciting the introductory statements, but saying at the commencement of each of these paragraphs “ making the first six sections herein apart hereof.” Each cause of action was against a separate defendant, nor was any one against all the defendants, and there was no joint liability, and judgment was asked for a different sum against each defendant. An order was granted at Special Term, on motion of the defendants, requiring the complaint to be amended so that each paragraph would show on its face the particular audits by the different supervisors complained of, and also specifically the illegality charged against the treasurer. The order was affirmed. It is obvious that the six introductory statements each showing the official character of one of the defendants were not applicable to each defendant. As the misconduct charged and the relief sought were not common to all the embodiment of all these preliminary statements in each cause of action was improper and obviously not a truthful statement. Again, the question did not arise on demurrer, but on a motion to make more definite and certain ahd to strike out, in which the proceedings are not similar or governed by the rules of practice applicable to a demurrer.
Nor do we think the complaint was demurrable for realleging in the second and third causes of action distinct paragraphs by number of the first count of the complaint. The authorities cited in condemnation of referring in a pleading to the antecedent allegations are where the repetition is made by reference to folios which creates confusion and upon a review may be unintelligible, as the pleading folioing may not be followed in the printed record. If the reference is to a distinctly numbered paragraph no misapprehension or embarrassment will occur.
The answer in its 3d paragraph sets out what purports to be a *503defense to the third cause of action. This cause of action charges that the defendant did not make to the State Board of Pharmacy in the month of January, 1903, the statements required by section 196 of the Public Health Law (as amd. by Laws of 1900, chap. 667). The defendant, a proprietor of a drug store, is required to make a statement under oath in each January to this board “showing what licensee is in charge of the same,” who were his “ registered apprentices,” and to pay a fee of two dollars to said board, whereupon he receives from the board a certificate of registration which at all times must be “ conspicuously displayed ” in the place of business of the pharmacist. The Legislature, therefore, has committed to the State Board of Pharmacy the supervision and regulation of this business, and the omission to make the statement and display the certificate renders the defendant amenable to the payment of the penalty prescribed by subdivision 4 of section 201 of the Public Health Law (as amd. by Laws of 1900, chap. 667).
The second defense referred to avers the “ due payment ” of the two dollars, but does not allege the making of the required statement, which is the essential part of the procedure justifying the issuance of the certificate. The object of the statute is to safeguard the public and by the certificate “ conspicuously displayed ” to advise those who patronize the defendant that the qualifications of the persons employed by him have received the sanction of the State Board of Pharmacy.
The interlocutory judgment should be reversed, with costs of this appeal, and the demurrer sustained, with costs, and upon payment of which the defendant to have leave to plead over.
All concurred, except McLennan, P. J., who dissented in an opinion.